                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ETHAN BERRY,                                         Case No. 19-cv-00886-HSG
                                   8                      Plaintiff,                          ORDER GRANTING
                                                                                              ADMINISTRATIVE MOTION TO
                                   9               v.                                         EXTEND DEADLINE; DIRECTING
                                                                                              PARTIES TO MEET AND CONFER;
                                  10     CITY OF VALLEJO, et al.,                             RESCHEDULING CASE
                                                                                              MANAGEMENT CONFERENCE
                                  11                      Defendants.
                                                                                              Re: Dkt. No. 20
                                  12
Northern District of California
 United States District Court




                                  13
                                                Plaintiff Ethan Berry brought this suit pro se, alleging that Defendants the City of Vallejo
                                  14
                                       and its employees Andrew Bidou, Jason Bauer, and Kyle Wylie violated the United States
                                  15
                                       Constitution and state law. See Complaint, Dkt. No. 1. Defendants moved to dismiss on April 19.
                                  16
                                       See Dkt. No. 12. Plaintiff requested additional time to file an opposition. See Dkt. No. 20.
                                  17
                                                The Court GRANTS Plaintiff’s administrative motion for an extension of time for which
                                  18
                                       to file his opposition. The Court SETS May 24, 2019 as the deadline for Plaintiff to file an
                                  19
                                       opposition to the motion to dismiss and May 31, 2019 as the deadline for Defendants to file a
                                  20
                                       reply.
                                  21
                                                The Court notes that Defendants contend in their motion that venue is not proper in the
                                  22
                                       Northern District of California. See Dkt. No. 12 at 4–5. The venue statute provides:
                                  23
                                                        (b) Venue in General.—A civil action may be brought in—
                                  24                        (1) a judicial district in which any defendant resides, if all
                                                            defendants are residents of the State in which the district is
                                  25                        located;
                                                            (2) a judicial district in which a substantial part of the events or
                                  26                        omissions giving rise to the claim occurred, or a substantial part
                                                            of property that is the subject of the action is situated; or
                                  27                        (3) if there is no district in which an action may otherwise be
                                                            brought as provided in this section, any judicial district in which
                                  28                        any defendant is subject to the court’s personal jurisdiction with
                                                          respect to such action.
                                   1
                                       See 28 U.S.C. § 1391(b). Plaintiff does not appear to have alleged where the Defendants reside.
                                   2
                                       But Plaintiff alleges that the “unlawful acts and practices . . . occurred in the City of Vallejo,
                                   3
                                       California.” See Complaint ¶ 1. Vallejo is located in the Eastern District of California, not this
                                   4
                                       district.1
                                   5
                                               Given the allegations in the Complaint, the Court finds it likely that the case will be
                                   6
                                       dismissed or transferred for improper venue. Accordingly, in his opposition brief, Plaintiff should
                                   7
                                       address the basis for his allegation that venue is appropriate in the Northern District, given that the
                                   8
                                       events alleged in the complaint occurred in the Eastern District. In addition, the Court DIRECTS
                                   9
                                       Plaintiff and counsel for Defendants to meet and confer to discuss whether they can agree that the
                                  10
                                       case should be transferred to the Eastern District.
                                  11
                                               Further, the Court RESCHEDULES the initial case management conference from May 28
                                  12
Northern District of California




                                       to June 4, 2019 at 2:00 p.m. in Oakland, Courtroom 2, Fourth Floor. A case management
 United States District Court




                                  13
                                       statement is due by May 28.
                                  14
                                               IT IS SO ORDERED.
                                  15
                                       Dated: 5/1/2019
                                  16
                                                                                         ______________________________________
                                  17                                                     HAYWOOD S. GILLIAM, JR.
                                                                                         United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   1
                                         Jurisdiction maps appear online at http://www.caed.uscourts.gov/caednew/index.cfm/about-the-
                                  28   federal-court/ for the Eastern District and at https://www.cand.uscourts.gov/jurisdictionmap for
                                       the Northern District.
                                                                                           2
